DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/16/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-3, 5-16 and 18-22 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/16/2022 is considered and signed IDS form is attached.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “a substrate layer” in lines 1-2 which should be “an additional substrate layer”, and “wherein substrate layer” in lines 2-3 which “wherein the additional substrate layer” (see paragraph 0048 of published application).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “further including a substrate layer located in between the polycarbonate layer and the coating layer, wherein the substrate layer comprises a polycarbonate composition different from that of the polycarbonate layer”. While there is support for an additional layer that can be placed or coated upon the substrate layer 104 (i.e. between polycarbonate layer 104 and coating layer 108) (see Figure 1 and paragraph 0048), there is no support for an additional layer comprising polycarbonate composition different from that of the polycarbonate layer (i.e. layer 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS) and Loucka et al. (US 6,579,356 B2 cited in IDS).

Regarding claims 1, 2, 5-10, 15, 16 and 18, Asthana et al. disclose a multilayer film (multilayer part) comprising a weatherable layer 102 comprising a polyester-polycarbonate composition (substrate layer), a layer 202 comprising a polycarbonate composition (polycarbonate layer), a layer 302 comprising a polycarbonate composition (fixing layer comprising polymer) (see Figure 3 and paragraph 0111). At least one of polycarbonate compositions of layer 202 and layer 302 comprises visual effect filler (see paragraphs 0111, 0042). That is, layer 202 comprises polycarbonate composition comprising visual effect filler. Given that the weatherable layer (substrate layer) comprise a polyester-polycarbonate composition and given that layer 202 comprises polycarbonate composition and visual effect filler (polycarbonate layer), the weatherable layer (substrate layer) comprises a polycarbonate composition different from that of the layer 202 (polycarbonate layer). Further, a protective layer (coating layer) can be provided on either or both faces of multilayer film (see paragraphs 0110, 0111). Accordingly, Asthana et al. disclose a multilayer film comprising a protective layer (coating layer), a weatherable layer (substrate layer), a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and a layer comprising polycarbonate composition (fixing layer).
Further, article which can be made which comprise the multilayer film include exterior components of automotive such as roofs (see paragraph 0113). That is, an exterior automotive part having a layer formed using the multilayer part, wherein the multilayer part is roof. This also reads on an automotive part that is a roof.
The polycarbonate composition comprising a polycarbonate and a visual effect filler comprises the visual effect filler in an amount of about 0.01 to about 25 parts by weight per 100 
Accordingly, the polycarbonate composition comprises 74.9 to 99.9 wt% of polycarbonate polymer (74.9 = 100/133.5 x 100 and 99.9 = 100/100.1 x 100), 0.01 to 18.7 wt% of visual effect filler (0.01 = 100/100.1 x 100 and 18.7 = 25/133.5 x 100), 0.001 to 3.7 wt% of dye (0.001 = 0.001/100.1 x 100 and 3.7 = 5/133.5 x 100), 0.1 to 0.37 wt% of UV absorbing additive (0.1 = 0.1/100.1 x 100 and 0.37 = 0.5/133.5 x 100) and  0.001 to 2.2 wt% of thermal stabilizers (0.001 = 0.001/100.1 x 100 and 2.2 = 3/133.5 x 100).
Asthana et al. disclose thermal stabilizer (heat stabilizer) in amount of 0.001 to 2.2 wt%, wherein thermal stabilizer can be combination of tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate as noted above. Therefore, it would have been obvious to one of ordinary skill in the art to use 0.0005 to 1.1 wt % of each of tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate. Given that present claim recites octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate as antioxidant, the amount of antioxidant disclosed by Asthana et al. is 0.0005 to 1.1 wt %. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that ”[h]aving established that 
Asthana et al. do not explicitly disclose polycarbonate composition (polycarbonate layer) comprising an infrared reflective additive.
Walker discloses a plastic composition comprising polycarbonate and infrared reflective pigment, dye (see Abstract and paragraphs 0025, 0028). The infrared reflective pigment can be CICP (complex inorganic colored pigment) present in amounts of no more than about 5 wt% in the plastic composition (see paragraph 0037).The improved reflection capability exhibited by CIPSs allow the pigments to produce a desired color in the visible range, and also reflect a significant portion of the IR radiation outside of the visible range (see paragraph 0038). By reflecting the IR radiation the surfaces of objects containing the CICPs remain cooler under solar radiation. The CICPs exhibit much less heat build-up and much higher infrared radiation reflectance.
In light of motivation for using CICP in amounts of no more than 5 wt% disclosed by Walker as described above, it therefore would have been obvious to one of ordinary skill in the art to use CICP as infrared reflective additive in amounts of no more than 5 wt% in Asthana et al. in order to produce a desired color in the visible range and reflect a significant portion of the IR radiation outside of the visible range, to keep objects cooler under solar ration and to exhibit much less heat build-up and much higher infrared radiation reflectance, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker do not disclose CICP comprises a metal mixed oxide such as chromium iron oxide or CICP Brown 29.
Loucka et al. disclose a brown CICP pigment comprising chromium oxide and iron oxide (i.e. mixed metal oxide) that possess high pigment strength, good weathering characteristics, 
In light of motivation for using brown CICP pigment comprising chromium oxide and iron oxide disclosed by Loucka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use brown CICP pigment comprising chromium oxide and iron oxide of Loucka et al. as the CICP pigment in Asthana et al. in view of Walker in order to provide CICP pigment with high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersibility as well as to provide strong and bright brown color while not degrading the integrating and uniformity of the film, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker and Loucka et al. do not disclose the polycarbonate composition having presently claimed property. However, given that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. has presently claimed property.

Regarding claim 12, Asthana et al. disclose polycarbonate polymer comprises molecular weight of about 10,000 to about 200,000 (see paragraph 0020), which overlaps with Mw above 25,000 and Mw below 25,000. Further, a blend of linear polycarbonate and a branched polycarbonate can be used, i.e. blend of two polycarbonates can be used (see paragraph 0019) 

Regarding claims 13 and 14, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part comprising the polycarbonate composition (polycarbonate layer) as set forth above. Asthana et al. in view of Walker and Loucka et al. do not disclose the polycarbonate composition having presently claimed property. However, given that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. has presently claimed property.

Claims 3, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS) and Loucka et al. (US 6,579,356 B2 cited in IDS) as applied to claim 1 above, further in view of Momose et al. (US 7,727,418 B2 cited in IDS).

Regarding claims 3, 19 and 21, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part, i.e. automotive part comprising the polycarbonate composition (polycarbonate layer), wherein the automotive part can be a roof. Asthana et al. in view of Walker and Loucka et al. do not disclose the dye comprises Solvent Green 3 and Solvent Red 135.
Momose et al. disclose a thermoplastic composition comprising a thermoplastic polymer such as polycarbonate and a black dye (se Abstract and col. 4, lines 17-19). The black dye comprises a combination of two or more dyes that are complementary to each other and have complementary absorptions (see col. 28, lines 22-32). The combination of complementary dyes absorbs light over a greater range of wavelengths than any one of the dyes would when used alone. An example of combination of dyes that provide black color include Solvent Green 3 and Solvent Red 135 (see col. 28, lines 44-48).
In light of motivation for using combination of complementary dyes Solvent Green 3 and Solvent Red 135 that provide black color disclosed by Momose et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use combination of Solvent Green 3 and Solvent Red 135 in Asthana et al. in view of Walker and Loucka et al. in order to absorb light over a greater range of wavelengths as well as to provide black color, and thereby arrive at the claimed invention.

Regarding claim 22, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part, i.e. automotive part disclose as set forth above. Asthana et al. disclose a multilayer film (multilayer part) comprising a protective layer (coating layer), a weatherable layer (substrate layer), a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and a layer comprising polycarbonate composition (fixing layer) as noted above. 
Further, Asthana et al. disclose additional layers comprising polycarbonate composition can be present wherever desired (see paragraph 0111). Therefore, it would have been obvious to one of ordinary skill in the art to use additional layer comprising polycarbonate composition (additional substrate layer) between a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and coating layer, and thereby arrive at the claimed invention. Given the additional layer (additional substrate layer) comprises polycarbonate composition and .
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS) and Loucka et al. (US 6,579,356 B2 cited in IDS) as applied to claim 1 above, further in view of Okamoto et al. (4,902,735).

Regarding claim 11, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part comprising the polycarbonate composition (polycarbonate layer) as set forth above. Asthana et al. in view of Walker and Loucka et al. do not disclose a release agent as presently claimed and its amount.
Okamoto et al. disclose a lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) can be added to the composition to improve its release properties from a mold (see col. 6, lines 43-48). The amount of the lubricant is 0.2 to 0.4 parts by weight per 100 parts by weight of polycarbonate resin for release properties and mechanical strength (see col. 6, lines 51-57). That is, the amount of lubricant is 0.2 to 0.4 wt% in the composition (0.2 = 0.2/100.2 x 100 and 0.4 = 0.4/100.4 x 100).
In light of motivation for using 0.2 to 0.4 wt% of lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) disclosed by Okamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.2 to 0.4 wt% of lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) in polycarbonate composition (polycarbonate layer) of Asthana et al. in view of Walker and Loucka et al. in order to obtain release properties and mechanical properties, and thereby arrive at the claimed invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS), Loucka et al. (US 6,579,356 B2 cited in IDS) and Momose et al. (US 7,727,418 B2 cited in IDS).

Regarding claim 20, Asthana et al. disclose a multilayer film (multilayer part) comprising a weatherable layer 102 comprising a polyester-polycarbonate composition (substrate layer), a layer 202 comprising a polycarbonate composition (polycarbonate layer), a layer 302 comprising a polycarbonate composition (fixing layer comprising polymer) (see Figure 3 and paragraph 0111). At least one of polycarbonate compositions of layer 202 and layer 302 comprises visual effect filler (see paragraphs 0111, 0042). That is, layer 202 comprises polycarbonate composition comprising visual effect filler. Further, a protective layer (coating layer) can be provided on either or both faces of multilayer film (see paragraphs 0110, 0111). Accordingly, Asthana et al. disclose a multilayer film comprising a protective layer (coating layer), a weatherable layer (substrate layer), a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and a layer comprising polycarbonate composition (fixing layer).
Further, article which can be made which comprise the multilayer film include exterior components of automotive such as roofs (see paragraph 0113). That is, an exterior automotive part having a layer formed using the multilayer part, wherein the multilayer part is roof. This also reads on an automotive part.
The polycarbonate composition comprising a polycarbonate, a visual effect filler, dye, UV absorbing additive and thermal stabilizers such as tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate (i.e. antioxidant) that can be used in combination (see paragraphs 0013, 0042, 0045, 0047, 0050). 
Asthana et al. do not explicitly disclose polycarbonate composition (polycarbonate layer) comprising an infrared reflective additive.
Walker discloses a plastic composition comprising polycarbonate and infrared reflective pigment, dye (see Abstract and paragraphs 0025, 0028). The infrared reflective pigment can be CICP (complex inorganic colored pigment) present in amounts of no more than about 5 wt% in the plastic composition (see paragraph 0037).The improved reflection capability exhibited by CIPSs allow the pigments to produce a desired color in the visible range, and also reflect a significant portion of the IR radiation outside of the visible range (see paragraph 0038). By reflecting the IR radiation the surfaces of objects containing the CICPs remain cooler under solar radiation. The CICPs exhibit much less heat build-up and much higher infrared radiation reflectance.
In light of motivation for using CICP in amounts of no more than 5 wt% disclosed by Walker as described above, it therefore would have been obvious to one of ordinary skill in the art to use CICP as infrared reflective additive in amounts of no more than 5 wt% in Asthana et al. in order to produce a desired color in the visible range and reflect a significant portion of the IR radiation outside of the visible range, to keep objects cooler under solar ration and to exhibit much less heat build-up and much higher infrared radiation reflectance, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker do not disclose CICP comprises a metal mixed oxide such as chromium iron oxide or CICP Brown 29.
Loucka et al. disclose a brown CICP pigment comprising chromium oxide and iron oxide (i.e. mixed metal oxide) that possess high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersible (see Abstract, col. 1, 64-67 lines and col. 2, lines 21-24). The brown pigment can be added to plastic material such as polycarbonate (see col. 7, lines 21-36). When the brown pigment is incorporated in film, the brown pigment display strong and bright brown color while not degrading the integrating and uniformity of the resultant films (see col. 7, lines 58-61). The brown pigment includes PBr 29 pigment, i.e. CICP Brown 29 (see 
In light of motivation for using brown CICP pigment comprising chromium oxide and iron oxide disclosed by Loucka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use brown CICP pigment comprising chromium oxide and iron oxide of Loucka et al. as the CICP pigment in Asthana et al. in view of Walker in order to provide CICP pigment with high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersibility as well as to provide strong and bright brown color while not degrading the integrating and uniformity of the film, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker and Loucka et al. do not disclose the polycarbonate composition having presently claimed property. However, given that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. has presently claimed property.
Asthana et al. in view of Walker and Loucka et al. do not disclose the dye comprises Solvent Green 3 and Solvent Red 135.
Momose et al. disclose a thermoplastic composition comprising a thermoplastic polymer such as polycarbonate and a black dye (se Abstract and col. 4, lines 17-19). The black dye comprises a combination of two or more dyes that are complementary to each other and have complementary absorptions (see col. 28, lines 22-32). The combination of complementary dyes absorbs light over a greater range of wavelengths than any one of the dyes would when used alone. An example of combination of dyes that provide black color include Solvent Green 3 and Solvent Red 135 (see col. 28, lines 44-48).
In light of motivation for using combination of complementary dyes Solvent Green 3 and Solvent Red 135 that provide black color disclosed by Momose et al. as described above, it .

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that the Appellants surprisingly discovered that a “dark” composition could simultaneously have an energy absorption of less than 90% when measured according to ISO 9050. For example, Table 2 illustrates that Example 1 comprising a dye and an infrared reflective additive would result in a dark composition having an energy absorption of only 77.9% as compared to Reference Examples 1-3 that all have energy absorption values of greater than 90%. It is respectfully submitted that one of skill in the art presented with Asthana in view of Walker and Loucka would not be motivated to arrive at the specifically claimed multilayer of Claim 1 or that it could result in such improved properties.
As noted above in the office action, Asthana in view of Walker and Loucka disclose the polycarbonate layer comprising CICP Brown 29. The polycarbonate layer of Asthana in view of Walker and Loucka is identical to that presently claimed. Therefore, it is inherent or obvious that the polycarbonate layer of Asthana in view of Walker and Loucka would have an energy absorption as presently claimed. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).

Applicants argue that regarding Asthana, Asthana discloses that their polycarbonate composition can comprise one or more of hundreds of potential additives spanning from Paragraph [0041] on Page 5 to Paragraph [0081] on Page 11. It is respectfully submitted that there is no indication from Asthana that their composition could meet the claimed L-value and Energy Absorption, nor is there any indication that simply incorporating the infrared reflective additive of Walker or Loucka would result in a polycarbonate layer that could inherently meet these two values. Instead, it is clear from the laundry list of well over 100 different dyes, pigments, and the like disclosed in Asthana in Paragraphs [0045]-[0046] that there are many combinations that would not necessarily, or even likely, result in a polycarbonate layer that has an L-value of 20 or below. While a few combinations of these additives may be able to result in a composition having the claimed L- value and energy absorption, these values are not desired by Asthana, nor are they inherent in the composition of Asthana. 
However, Asthana, Walker or Loucka alone are not used to teach the claimed L-value and Energy Absorption. Asthana in view of Walker and Loucka disclose the polycarbonate layer comprising infrared reflective additive as presently claimed. Therefore, it is inherent or obvious that the polycarbonate layer of Asthana in view of Walker and Loucka has L-value and Energy Absorption as presently claimed, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While there are many combinations, the fact remains that Asthana, Walker or Loucka disclose polycarbonate layer comprising infrared reflective additive as presently claimed. It is further noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”). Therefore, it is inherent or obvious that the polycarbonate layer of Asthana in view of Walker and Loucka has L-value and Energy Absorption as presently claimed, absent evidence to the contrary.

Applicants argue that the properties must necessarily be present and not be a mere possibility. Many combinations of these additives of the references cited could be made wherein the presently claimed properties are not present, i.e., are not inherent.
However, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed property is not positively stated by the prior art. However, the prior art teaches all of the claimed components. Therefore, the claimed property would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed property with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the product of the applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.

Applicants argue that in order to illustrate that the claimed L-value of 20 is not inherent in the combinations of various components in the references cited, the Applicants refer to Table 2 
However, the examiner is not suggesting to use Asthana in view of Walker to teach infrared reflective additive, L-value and energy absorption.. Asthana in view of Walker and Loucka disclose CICP Brown 29 as infrared reflective additive. Given that the polycarbonate layer comprising CICP Brown 29 is identical to that presently claimed, the polycarbonate layer of Asthana in view of Walker and Loucka will have an L-value of 20 or below and an energy absorption of less than 90%, absent evidence to the contrary.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that the Applicants respectfully submit that Loucka discloses that their brown iron-chromium pigments have a relatively high absorption capacity confirmed by the lightness/darkness value, L*. Loucka discloses that their brown pigment has L* values of about 57 or more. It is respectfully submitted that there is no indication from Walker or Loucka that a composition comprising the complex of Walker or the brown iron-chromium pigment having an L* value of about 57 or more could result in a composition having an L-value of 20 or below 
Given that the polycarbonate layer comprising CICP Brown 29 of Asthana in view of Walker and Loucka is identical to that presently claimed, the polycarbonate layer of Asthana in view of Walker and Loucka will have an L-value of 20 or below and an energy absorption of less than 90%, absent evidence to the contrary.

Applicants argue that regarding Claim 10, Claim 10 recites the specific embodiment wherein the anti-oxidant is octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate, and the UV additive is either 2-(2 hydroxy-5-t-octylphenyl)benzotriazole or bis[2-hydroxy-5-t-Octyl-3-(benzotriazol-2-yl)phenyl]- methane. It is respectfully submitted that Asthana discloses a long list of potential additives, in general, comprising a laundry list of potential thermal stabilizers (Paragraph [0050]) and a laundry list of potential UV absorbing additives (Paragraph [0047]), resulting in potentially thousands of potential combinations of additives to arise from the disclosed lists. In other words, Asthana fails to provide any motivation for one of skill in the art to specifically select these two components. Accordingly, Claim 10 is non-obvious over the references cited for this reason and for those cited above.
However, the fact remains that Asthana disclose that anti-oxidant is octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate, and the UV additive is either 2-(2 hydroxy-5-t-octylphenyl)benzotriazole or bis[2-hydroxy-5-t-Octyl-3-(benzotriazol-2-yl)phenyl]- methane. Therefore, it would have been obvious to one of ordinary skill to combine the anti-oxidant and the UV additive as noted above.

Applicants argue that further regarding Claims 8 and 19, Claims 8 and 19 further define the amounts of the respective components of from 0.1 wt% to 2.0 wt% of the infrared reflective additive (Claims 8 and 19) and from 0.00001 to 1.0 wt% of a dye (Claim 19). It is respectfully 
However, the amount of infrared reflective additive and dye disclosed by Asthana overlap with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art to have selected amounts of infrared reflective additive and dye from the overlapping portion of the range(s) taught by Asthana because overlapping ranges have been held to be prima facie obviousness. Therefore, within the overlapping ranges, given that the polycarbonate layer of Asthana in view of Walker and Loucka is identical to that presently claimed, the polycarbonate layer of Asthana in view of Walker and Loucka will have an L-value of 20 or below and an energy absorption of less than 90%, absent evidence to the contrary.

Applicants argue that regarding Claims 19 and 20, these claims clearly recite the infrared reflective additive and the dye commensurate in scope with the examples, and Claim 19 further recites respective amounts of each of the components. These claims are non-obvious for the reasons cited above and are non-obvious.
However, the data is not persuasive given that the data is not commensurate in scope with scope of the claims given that the inventive Example 1 recite specific type of polycarbonate (PCI 05) in specific amount, specific type of anti-oxidant (1-168) in specific amount, specific type of UV additive (UVA 5411) in specific amount, specific type of dye (Solvent Green 3 and Solvent Red 135) in specific amount, and specific type of infra-red 
Further, given that the polycarbonate layer of Asthana in view of Walker and Loucka is identical to that presently claimed, the polycarbonate layer of Asthana in view of Walker and Loucka will have an L-value of 20 or below and an energy absorption of less than 90%, absent evidence to the contrary.

In light of amendments claim objections are withdrawn. However, new claim objections are set forth above in light of amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787